Citation Nr: 0925980	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-13 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of a contracture of the left vastus 
medialis muscle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 






INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran has since requested 
that his records be transferred to the RO in Houston, Texas. 

In May 2009, the Veteran submitted to the Houston RO an 
application to reopen a claim for service connection for 
lumbosacral spine disability and also filed claims for 
entitlement to service connection for a left hip disability 
and a right knee disability.  These matters are not before 
the Board.  They are referred to the RO for appropriate 
action.


REMAND

The Veteran claims that he is entitled to rating in excess of 
10 percent based on a worsening of his left knee symptoms.  

The Veteran was afforded a VA examination in response to his 
claim in March 2005.  The examination disclosed no limitation 
of motion or lateral instability and that the Veteran's 
activities were not limited.  

After the case was forwarded to the Board, the Veteran 
submitted a January 2009 narrative summary by a private 
physician.  It indicates that the physician diagnosed the 
Veteran with left knee osteoarthritis and lateral 
instability.  The physician also concluded that flexion was 
limited to 100 degrees and extension to minus 10 degrees.  
The physician noted quadricep and hamstring weakness and 
atrophy.  The physician, in evaluating this injury, as well 
as other joint problems in the Veteran, and taking the 
Veteran's pain into account, concluded that a limitation of 
physical activities was necessary.  

The Board notes that the Veteran has not waived his right to 
have this new evidence considered by the RO.  Moreover, it 
appears from this report that the Veteran is also seeking 
service connection for arthritis of the left knee.  Finally, 
in light of the information provided in this report, the 
Board has concluded that the Veteran should be afforded 
another VA examination to determine the etiology of the 
arthritis of his left knee and the current degree of severity 
of his service-connected disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be provided all 
required notice in response to his claim 
for service connection for arthritis of 
the left knee.  He should also be 
requested to provide the identifying 
information and any necessary 
authorization to enable VA to obtain any 
outstanding records pertaining to 
treatment or evaluation of the service-
connected postoperative residuals of a 
contracture of the left vastus medialis 
muscle during the period of this claim.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent outstanding 
records identified by the Veteran.

3.  Then, the Veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
etiology of the arthritis of the Veteran's 
left knee and the nature and extent of all 
functional impairment due to his service-
connected postoperative residuals of a 
contracture of the left vastus medialis 
muscle.  The claims folder must be made 
available to and reviewed by the examiner, 
and all indicated studies should be 
performed.


Based upon the examination results and the 
claims folder review, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the Veteran's left knee arthritis is 
etiologically related to his active 
service or was caused or permanently 
worsened by the service-connected 
postoperative residuals of a contracture 
of the left vastus medialis muscle.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and, if so, the frequency of 
the locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

If the examiner is of the opinion that the 
left knee arthritis is unrelated to the 
Veteran's active service or his service-
connected disability, the examiner should 
attempt to distinguish the manifestations 
of the service-connected disability from 
those of the arthritis.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
Veteran's ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also undertake any other 
development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the 
issue of entitlement to service connection for 
arthritis of the left knee and inform the Veteran of 
his appellate rights with respect to the 
determination.

6.  Then, the RO or the AMC should readjudicate the 
issue on appeal.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and his 
representative a Supplemental Statement of the Case 
and afford them the requisite opportunity to respond 
before the case is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. 

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
